                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                Case No. 5:20-cv-00069

MARY LORETTA PATRICK,                        )
                                             )
       Plaintiff,                            )
                                             )                      ORDER
v.                                           )
                                             )
KILOLO KIJAKAZI,                             )
Acting Commissioner of Social Security,1     )
                                             )
       Defendant.                            )

       THIS MATTER is before the Court on the Consent Motion for Attorney’s Fees (Doc. No.

18). For the reasons stated in the motion, it is GRANTED.

       IT IS THEREFORE ORDERED that the Parties have agreed that Plaintiff, Mary Loretta

Patrick, is awarded attorney fees under the EAJA in the amount of $5,575.00 in full and final

settlement of attorney fees and costs arising under the Equal Access to Justice Act (EAJA). 28

U.S.C. § 2412(d). Pursuant to the United States Supreme Court’s ruling in Astrue v Ratliff, 130 S.

Ct. 2521 (2010), these EAJA fees are payable to Plaintiff as the prevailing party, and are subject

to offset through the Treasury Department’s Offset Program to satisfy any pre-existing debt

Plaintiff may owe to the federal government. If, subsequent to entry of the Consent Order, the

Commissioner determines that Plaintiff owes no debt to the government that would subject this

award of attorney fees to offset, the Commissioner may honor Plaintiff’s signed assignment of


1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).




         Case 5:20-cv-00069-FDW Document 20 Filed 09/03/21 Page 1 of 2
EAJA fees providing for payment of the subject fees to Plaintiff’s counsel, rather than to Plaintiff.

If such a debt is present, then any remaining fee after offset will be payable to Plaintiff and

delivered to Plaintiff’s counsel.

       It is therefore ORDERED that, pursuant to the above, the Consent Motion (Doc. No. 18)

is GRANTED, and the Commissioner pay the sum of $5,575.00 in full satisfaction of any and all

claims arising under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sums this case is

dismissed with prejudice.

       IT IS SO ORDERED.

                                           Signed: September 2, 2021




         Case 5:20-cv-00069-FDW Document 20 Filed 09/03/21 Page 2 of 2
